DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22-28, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binier (US 9,789,260 B1).
With regard to claim 18, Binier teaches an apparatus for detecting activation of a drug delivery device, the apparatus comprising a passive sensor configured to detect vibration of the drug delivery device caused by programming of a dose of medicament into the drug delivery device (Figs. 3 and 5 sensor 102, Col. 4 lines 66-67, Col. 5 lines 29-32, Col. 7 lines 9-11, lines 33-37), wherein the apparatus is configured to use an output signal generated by the passive sensor in response to the vibration to provide a wake-up input signal to an electronic dose monitoring unit for monitoring the drug delivery device (Col. 5 lines 18-23, lines 63-67, Col. 6 lines 1-4, Col. 7 lines 27-32, the detected vibration is output and turned into a signal which provides input that monitors the injected dose, Figs. 1 and 4 monitoring unit includes at least the processing unit 106 or the electronic device in wireless communication with the components, Col. 6 lines 45-51).
With regard to claim 22, see Fig. 2, retained in housing 100 which attached at surface 108. 
With regard to claims 23 and 24, 100 is taken as a housing of the drug delivery device which retains the sensing components and is attached to and therefore integrated with the delivery device 200 (Figs. 4 and 5).
With regard to claim 25, Binier teaches a system comprising: an apparatus for detecting activation of a drug delivery device (Figs. 3 and 5 sensor 102, Col. 4 lines 66-67, Col. 5 lines 29-32, Col. 7 lines 9-11, lines 33-37) and an electronic dose monitoring unit (Figs. 1 and 4 monitoring unit includes at least the processing unit 10)6, wherein the apparatus comprises a passive sensor configured to detect vibration of the drug delivery device caused by programming of a dose of medicament into the drug delivery device (Figs. 3 and 5 sensor 102, Col. 4 lines 66-67, Col. 5 lines 29-32, Col. 7 lines 9-11, lines 33-37), wherein the apparatus is configured to use an output signal generated by the passive sensor in response to the vibration to provide a wake-up input signal to the electronic dose monitoring unit for monitoring the drug delivery device (Col. 5 lines 18-23, lines 63-67, Col. 6 lines 1-4, Col. 7 lines 27-32, the detected vibration is output and turned into a signal which provides input that monitors the injected dose, Figs. 1 and 4 monitoring unit includes at least the processing unit 106), and wherein the electronic dose monitoring unit comprises a processor and at least one dose sensor configured to monitor a dose dispensing operation of the drug delivery device and to determine an amount of medicament ejected from the drug delivery device (Fig. 2 processing unit 106, 104 transmits/senses vibration detected by 102 and transmits the signal to 106, Col. 5 lines 50-56).
With regard to claim 26, see Fig. 3 116, Col. 6 lines 45-51.
With regard to claim 27, see Fig. 2, retained in housing 100 which attached at surface 108. 
With regard to claim 28, see Figs. 2 and 3 battery 124.
With regard to claim 35, Binier teaches a drug delivery device comprising: a housing (Fig. 2 member 100) retaining an apparatus (Fig. 2 member 102); and an electronic dose monitoring unit (Figs. 2 and 3 member 106), wherein the apparatus comprises a passive sensor configured to detect vibration of the drug delivery device caused by programming of a dose of medicament into the drug delivery device (Col. 4 lines 66-67, Col. 5 lines 29-32, Col. 7 lines 9-11, lines 33-37), and wherein the apparatus is configured to use an output signal generated by the passive sensor in response to the vibration to provide a wake-up input signal to the electronic dose monitoring unit for monitoring the drug delivery device (Col. 5 lines 18-23, lines 63-67, Col. 6 lines 1-4, Col. 7 lines 27-32, the detected vibration is output and turned into a signal which provides input that monitors the injected dose).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binier (US 9,789,260 B1) as applied to claim 18 above, and further in view of Larsen (US 2009/0069742 A1) and Bardinia et al. (US 2015/0253289 A1).
With regard to claims 19 and 20, Binier teaches the vibration signal is transmitted to the processor via the click mechanism which would also produce an audible output and using thresholds (Col. 6 lines 5-21) but does not disclose details of the circuit.  However, Larsen teaches a drug delivery device with an electronic module which measures acoustical and/or vibrational signals during dose setting and using a filter to determine clicks used for dose setting ([0009], Fig. 1, [0036], [0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter with the circuit in Binier and to detect acoustical and vibrational signals as Larsen teach this is beneficial for determining which clicks fall within the desired threshold such that they indicate dose setting.  Further, Bardina et al. teach an injection device for detecting acoustic vibrations and using an amplifier to better detect the desired vibration frequencies ([0058]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an amplifier in Binier as Bardina et al. teach this is beneficial for detecting the vibration.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binier (US 9,789,260 B1) as applied to claim 18 above, and further in view of Saint et al. (US 2019/0015596 A1).
With regard to claim 21, Binier teaches the vibration signal is transmitted to the processor via the click mechanism which would also produce an audible output (Col. 6 lines 5-21) but does not explicitly disclose the type of sensor used.  However, Saint et al. teach piezoelectric elements may be used in combination with other elements like an accelerometer to detect click signals ([0035]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a piezoelectric sensor in combination with other elements as desired in Binier as Saint et al. teach this is effective to pick up the signals from the clicks produced during delivery and would yield the same predictable result.

Claims 29-33, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binier (US 9,789,260 B1) as applied to claims 25 and 35 above, and further in view of Kohlbrenner et al. (US 2007/0135756 A1).
With regard to claims 29-33, 36, and 37, Binier teach the device to use energy from a battery (Fig. 4 124) but does not disclose an energy harvester.  However, Kohlbrenner et al. teach an injection device in which mechanical operational movements of the syringe are used to generate/harvest electrical energy to power the device.  Mechanical energy from a spring when the dose is dispensed/set creates electrical energy with a generator which is stored by a capacitor ([0023], [0032], see [0013]-[0016] regarding various types of generators, [0018] a capacitor may be used to store energy) which is beneficial as the service life of batteries is limited (abstract, [0002]-[0004]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an energy harvesting mechanism in Binier which includes at least a spring, generator, and capacitor as in Kohlbrenner et al. as Kohlbrenner et al. teach this is beneficial to allow the deice to produce its own energy as opposed to using batteries which have a limited service life.

 Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binier (US 9,789,260 B1) as applied to claim 25 above, and further in view of Larsen (US 2009/0069742 A1).
With regard to claim 34, Binier teaches the vibration signal is transmitted to the processor via the click mechanism which would also produce an audible output and using thresholds (Col. 6 lines 5-21) but does not disclose details of the circuit.  However, Larsen teaches a drug delivery device with an electronic module which measures acoustical and/or vibrational signals during dose setting and using a filter to determine clicks used for dose setting ([0009], Fig. 1, [0036], [0044]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a filter with the circuit in Binier and to detect acoustical and vibrational signals as Larsen teach this is beneficial for determining which clicks fall within the desired threshold such that they indicate dose setting.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783